DETAILED ACTION

Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.

NEW REJECTIONS: NECESSITATED BY AMENDMENT
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has 
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preservation up to twelve weeks, does not reasonably provide enablement for greater than thirteen weeks. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims.  Note see spec, [60] as showing 12 weeks as the limit of time but nothing greater than that timeframe. The specification lacks any data to show infinite preservation time periods.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 8 and 10 are rejected under 35 U.S.C. 103  as being unpatentable by US-20130136833-A1 to Vastardis et al., in view of KR20120004397A (Bruno et al.) and further in view of US 20050058745 to Mennett et al.  

Re claim 1, Vastardis teaches a method of producing infused wine comprising: contacting a quantity of wine with a quantity of herbs (see [33-34, 81-88]-infusing same) to form a wine mixture; placing the wine mixture in a container (see [59] - in the 
Further re claim 1, Vastardis doesn’t teach storage within range of 45-65 degrees F. 
Bruno teaches lower ranges of wine reduced from ranges of 22 degrees C (71 degrees F) and lower of 12 degrees C (54 degrees F ) to aid with efficiently filling the bottles.  See bottom half of page 4. The Bruno ranges taught fall within Applicant’s range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the references because overlapping ranges have been held to establish prima facie obviousness and for reasons set forth above. MPEP 2144.05.
Further re claim 1, Vastardis doesn’t teach the timing and spoilage limitations as claimed.
Mennett teaches [0113] Such a method for protecting the natural melanoidins, polyphenols, and sulfites in a malt beverage or beer comprising addition of a Labiatae herb extract before or during manufacture or both before and during manufacture.   [0114] Such a method for protecting against oxidative phenomena comprising addition 
Recall Vastardis teaches beverages of both beer and wine in [81].  Thus, the use of the herbs and the inherent antioxidant effect to extend the shelf life in storage in a beverage of Mennett would be applicable to both beer and wine.  
It would have been obvious to one having ordinary skill in the art at the time of 
the effective filing date of the invention was made to have added herbs and spices as claimed to the combination, expected to extend the shelf-life (avoid spoilage).
Re claim 2, Vastardis further comprising contacting the quantity of wine with a quantity of spices (see [33-34] – amounts).  
After several weeks (meeting claim 1), the sake-soaked produce 32 is subjected to a separation step 50 in which the raw flavored sake 42, which now contains produce juices and other materials, is separated from the remaining fruit solids or pomace 32.  
Re claim 8, Vastardis teaches wherein the quantity of herbs and spices are in a carrying vessel suspended in the container at [0059]. The desired amount of ground herbs, fruit or other material is placed in the chamber 3 of the glass vessel 18. See also 18 and 19, Figure 1A.
Re claim 10, Vastardis teaches a separation processes as claimed at [0043]. Additionally, filter assembly 102 (when 106 is a glass vessel - see [44, 59], Vastardis) may separate at least a portion of the brewing or infusion material (herbs) from liquid material (wine mixture) during the final dispense of the brewing process, and allows for separation of lower brew chamber 106 and filter assembly 102 in order to remove the used solids. Filter assembly 102 mates with or otherwise engage the bottom of lower brew chamber 106  to provide an air tight seal (low-oxygen exposure), and, moreover, 
At [0074] Vastardis teaches once the vacuum brewing process is complete, the media may be separated by means of passing the liquid through (transfer) a thin mesh or paper filter in order to separate the liquid from the remaining solids. The separation may require adequate pressure to push the liquid through the remaining undissolved material and the filter to a one-way valve opening (feeding occurs to target package or bottle after final dispense). 

Claims 3-5 are rejected under 35 U.S.C. 103  as being unpatentable by US-20130136833-A1 to Vastardis et al., in view of KR20120004397A (Bruno et al.) in view of US 20050058745 to Mennett et al., as applied to claim 1 above, and further in view of US 2004/0131709 A1 to Berdahl et al.

Re claims 3-5, Vastardis teaches concern of reduction of microbes in [48] and dual teachings of wine and beer but not the characteristics as claimed.
Berdahl teaches herbs and spices include anti-bacterial or anti-microbial characteristics in beer extracts (see hops extract -  [37, 52], Abstract, Example 14-17, and patented claims 3-9 - herbs, spices, rosemary, tumeric). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have added herbs and spices as claimed in Vastardis as taught by in Berdahl for anti-microbial properties in wine.    Therefore there is a reasonable expectation of success because the applied prior art teaches this would have been well within the level of ordinary skill.


Claims 1-2, and 6-11 are rejected under 35 U.S.C. 103  as being unpatentable by US-20130136833-A1 to Vastardis et al., in view of US 20050019446 A1 to Kawa et al.  and further in view of US 20050058745 to Mennett et al.

Re claim 1, Vastardis teaches a method of producing infused wine comprising: contacting a quantity of wine with a quantity of herbs (see [33-34, 81-88]-infusing same) to form a wine mixture; placing the wine mixture in a container (see [59] - in the chamber 3 of the glass vessel 18); storing the container of the wine mixture at a reduced temperature for a predetermined time (see [59] – heated and [89] – cooled); separating the herbs from the wine mixture to produce infused wine (see [88] – separated in canister after brewing infusion mix); and packaging the infused wine (see [88]-bottled).   
Further re claim 1, Vastardis doesn’t teach storage within range of 45-65 degrees F. 
At [26], Kawa teaches (e.g., herbs or spices) in sake where container 20 is then sealed and stored in a light-free environment for about three to four weeks in the cold 25 (at a temperature of about 44.degree. F.). The temperature may range from about 33.degree. F. to as much as 50.degree. F. (overlapping range of claim 6. wherein the storing takes place at a temperature between 45 and 65 degrees F).   
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis  for reaching optimal separation conditions. For optimization of prior art 
Further re claim 1, Vastardis doesn’t teach the timing and spoilage limitations as claimed.
Mennett teaches [0113] Such a method for protecting the natural melanoidins, polyphenols, and sulfites in a malt beverage or beer comprising addition of a Labiatae herb extract before or during manufacture or both before and during manufacture.   [0114] Such a method for protecting against oxidative phenomena comprising addition of a Labiatae herb extract before or during malt beverage or beer manufacture or both before and during manufacture.  See [148-149] to timing.
Recall Vastardis teaches beverages of both beer and wine in [81].  Thus, the use of the herbs and the inherent antioxidant effect to extend the shelf life in storage in a beverage of Mennett would be applicable to both beer and wine.  
It would have been obvious to one having ordinary skill in the art at the time of 
the effective filing date of the invention was made to have added herbs and spices as claimed to the combination, expected to extend the shelf-life (avoid spoilage).
Re claim 2, Vastardis further comprising contacting the quantity of wine with a quantity of spices (see [33-34] – amounts).  
After several weeks (meeting claim 7), the sake-soaked produce 32 is subjected to a separation step 50 in which the raw flavored sake 42, which now contains produce juices and other materials, is separated from the remaining fruit solids or pomace 32.  

Re claim 9, Vastardis doesn’t teach stirring during the time period as claimed.
Kawa teaches further comprising stirring (blending) the wine during the predetermined time (see published claims 7-9).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis by adding stirring as claimed for producing a homogenous wine. 
Re claim 10, Vastardis teaches a separation processes as claimed at [0043]. Additionally, filter assembly 102 (when 106 is a glass vessel - see [44, 59], Vastardis) may separate at least a portion of the brewing or infusion material (herbs) from liquid material (wine mixture) during the final dispense of the brewing process, and allows for separation of lower brew chamber 106 and filter assembly 102 in order to remove the used solids. Filter assembly 102 mates with or otherwise engage the bottom of lower brew chamber 106  to provide an air tight seal (low-oxygen exposure), and, moreover, filter assembly 102 may hold paper filter 104 in-situ between lower brew chamber 106 (gravity) and filter assembly 102 (gravity drop due to transfer from 106 to 102).
At [0074] Vastardis teaches once the vacuum brewing process is complete, the media may be separated by means of passing the liquid through (transfer) a thin mesh or paper filter in order to separate the liquid from the remaining solids. The separation may require adequate pressure to push the liquid through the remaining undissolved 
Re claim 11, Vastardis doesn’t teach further adding flavoring before aging step.
At [26-27] and published claims 17-19 Kawa teaches comprising adding a flavoring agent (fruit flavors) to the wine before an aging step to flavor the wine. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have modified the steps of Vastardis to have added the flavoring step of Kawa to that process of Vastardis in order to flavor the wine.  Mixture of two or more different ingredients presents a prima facie case: It would have been obvious to one having ordinary skill in the art to have modified the primary reference to include an additional component, used for the same purpose since it is established that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP 2144.06 
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body.
 In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
	

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable by US-20130136833-A1 to Vastardis et al., in view of US 20050058745 to Mennett et al.
in view of US 20050019446 A1 to Kawa et al., as applied to claim 1 above, and further in view of US 2004/0131709 A1 to Berdahl et al.

Re claims 3-5, Vastardis teaches concern of reduction of microbes in [48] and dual teachings of wine and beer but not the characteristics as claimed.

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention was made to have added herbs and spices as claimed in Vastardis as taught by in Berdhal for anti-microbial properties in wine.    Therefore there is a reasonable expectation of success because the applied prior art teaches this would have been well within the level of ordinary skill.


References of Interest 
	The remaining references listed on form(s) 892 and/or 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
US 2,210,719 (Hodges) teaches process and apparatus for filtering alcoholic beverages, food products, and like liquids.
Valdés shows herbs bioactive properties.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.  The new ground of rejection is presented above due to the amendments. 
Applicant argues Vastardis isn’t applicable to wine because it’s a cold brew. However, 1) the Examiner could not find this allegation within the reference and 2) Applicant’s claims don’t preclude cold brews, especially seeing the wine temperature of Applicant is reduced.   See again [89] – cooled processing. 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787